           CASE 0:20-cv-02091-WMW-LIB Doc. 6 Filed 02/17/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Jeremiah Ybarra,                                        Case No. 20-cv-2091 (WMW/LIB)

                            Petitioner,
                                                 ORDER ADOPTING REPORT AND
       v.                                            RECOMMENDATION

Warden Kallis,

                            Respondent.


      This matter is before the Court on the December 2, 2020 Report and

Recommendation (R&R) of United States Magistrate Judge Leo I. Brisbois. (Dkt. 5.) No

objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no clear

error. Based on the R&R and all the files, records and proceedings herein, IT IS HEREBY

ORDERED:

      1.      The December 2, 2020 R&R, (Dkt. 5), is ADOPTED.

      2.      Petitioner Jeremiah Ybarra’s Petition for Writ of Habeas Corpus, (Dkt. 1), is

DISMISSED WITHOUT PREJUDICE.

      3.      Petitioner Jeremiah Ybarra’s application to proceed in forma pauperis,

(Dkt. 4), is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 17, 2021                               s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge
